746 N.W.2d 616 (2008)
Raquel RODRIGUEZ, Plaintiff-Appellee, and
Pacific Employers Insurance, Intervening Plaintiff-Appellee,
v.
A.S.E. INDUSTRIES, INC., Defendant, Cross-Plaintiff-Appellant, and
American Axle & Manufacturing Holdings, Inc., and American Axle & Manufacturing, Inc., Defendants, Cross-Defendants, and
Design Systems, Inc., Innovative Engineering, Inc., and PMI Management Group, Inc., Defendants.
Docket No. 133686. COA No. 263930.
Supreme Court of Michigan.
April 9, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for reconsideration of this Court's March 19, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for stay is DENIED as moot.
*617 MICHAEL F. CAVANAGH, not participating due to a familial relationship with counsel of record.